UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File #333-105778 MORTGAGEBROKERS.COM HOLDINGS, INC. (Exact name of registrant as specified in its charter) DELAWARE 05-0554486 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 260 Edgeley Boulevard, Suite 11, Concord, OntarioL4K 3Y4 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (877) 410-4848 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x Indicate the number of shares outstanding of the Registrant’s common stock as of the latest practicable date. Class Outstanding at May 17, 2010 Common Stock, $.0001 par value TABLE OF CONTENTS Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4T. Control and Procedures 5 PART II OTHER INFORMATION Item 1 Legal Proceedings 6 Item 1A Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 6 Item 4. (Removed and Reserved) 6 Item 5. Other Information 6 Item 6. Exhibits and Reports on Form 8-K 6 SIGNATURE 7 PART I:FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Basis of Presentation The accompanying condensed and consolidated statements are presented in accordance with U.S. generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting only of normal occurring adjustments) considered necessary in order to make the financial statements not misleading, have been included.Operating results for the three months ended March 31, 2010 are not necessarily indicative of results that may be expected for the year ending December 31, 2010. The financial statements of the Company appear at the end of this report beginning with the Index to Financial Statements on page F-1 and ending on F-16. 1 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS The following is management’s discussion and analysis of the consolidated financial condition and results of operations of MortgageBrokers.com Holdings, Inc. for the periods ending March 31, 2010 and 2009.The following information should be read in conjunction with the consolidated financial statements for the periods ending March 31, 2010 and notes thereto appearing elsewhere in this form 10-Q. Overview MortgageBrokers.com Holdings, Inc. (the “Company”, “MortgageBrokers.com”, “we”, “our”, or “us”) was incorporated under the laws of Delaware on February 6, 2003 as MagnaData, Inc. (“MagnaData”).In February 2005, we filed articles of amendments with the State of Delaware changing the name of our Company to MortgageBrokers.com Holdings, Inc. Over the past three year period, sales operations were conducted through our subsidiaries in Canada only: 1. MortgageBrokers.com Inc. - an Ontario Canada provincially incorporated company that currently holds our licensure for operating as a mortgage broker in the Province of Ontario; 2. MortgageBrokers.com Financial Group of Companies Inc. - a Canadian federally incorporated company, which currently holds our licensure for operating as a mortgage broker in the Provinces of Newfoundland, Nova Scotia, New Brunswick, Prince Edward Island and Alberta; and, 3. MBKR Holdings Inc., - a Canadian federally incorporated company, incorporated on November 24, 2008 for the intended centralization of back office services in Canada. 4. MBKR Franchising Inc., - a Canadian federally incorporated company, incorporated on January 30, 2009 through which it is the Company’s intent to become a mortgage brokerage franchisor in Canada. As at March 31, 2010, we had 418 licensed mortgage agents operating across Canada.As at March 31, 2010, our Company had 14 full-time employees and 1 full-time contract staff for a total of 15 full-time staff. The Company’s corporate offices are at 11-260 Edgeley Boulevard, City of Vaughan, Ontario, CANADA, L4K 3Y4.Our current contact information for our Ontario office is telephone number: (877) 410-4848 and fax number: (877) 410-4845.Our internet website can be found under the domain name: www.mortgagebrokers.com.The Company also has a regional corporate office in Calgary, Alberta, and Glace Bay, Nova Scotia, Canada. Results of Operations Three months ended March 31, 2010 compared to three months ended March 31, 2009 Gross revenue in our first quarter increased by 21% from that of 2009 to $3,117,297.This relative trend is primarily associated with a material foreign exchange increase of approximately 20% in 2010 from 2009 that the Company was exposed to as all of our operations are currently in Canada.In Canadian dollars, there was no appreciable difference in reported gross revenue between the first quarter of 2009 and that of 2010.The Company experienced no significant revenue trend changes within the period or as compared to the comparable period in 2009 with respect to geographic variations in margin or the absolute amounts of lenders commissions. The Company’s operating expenses increased in the first quarter of 2010 by 24% over the same period in 2009 to $3,198,974.Like revenue, the consolidated comparative decrease in total operating expenses is also affected by a 20 % increase in average value of the Canadian dollar (where all of our operations take place) as compared to the United States dollar (what we report in for filing purposes) from our first quarter in 2009 to that of 2010.The primary components that comprise our operating expenses and contribute to trend are stock-based compensation, agent commissions, salaries and benefits, general and administrative expenses, and occupancy costs: 2 · Due in part to a 8 % increase in our stock price between the closings of reporting periods, the Company reported an increase of $143,350 from the same period in 2009 in stock-based compensation accruals for services associated with our agents, strategic alliances and consultants to $84,612.These accruals are valued based on stock prices at the end of the period, for which the Company has no direct influence; therefore it is difficult to analyze related trends.In aggregate, these charges were approximately 2.6% of the reported total operating expenses and the net sum decreased our reported net income accordingly.It is the intent of management to continue using our stock-based compensation programs to maximize working capital and align the interests of our mortgage agents with those of our shareholders.Management cancelled the employee stock-based compensation program in the fourth quarter 2009 and there were no employee stock-based compensation expenses accrued for in the first quarter of 2010. · 73% of the operating expenses in the reporting period were associated with agent commissions.Reported agent commission fees as a percent of revenue decreased by 7% from the first quarter 2009 as compared to that of 2010.In consideration of the increase in the foreign exchange rate between the periods of approximately 20% (all of our operations are in Canada while we report in USD), actual commission fee expenses in Canadian dollars decreased 6% from the same period in 2009 to 2010, likely associated with the loss of a mortgage agent team in the first quarter of 2010. · 11.6% of the operating expenses in the reporting period were associated with salaries and benefits.Salaries and benefits have not appreciably changed from the first quarter 2009 as compared to that of 2010. · 11.4% of our operating expenses in the reporting period were associated with general and administrative expenses.General and administrative expenses increased 134% to $364,945 in 2010 as compared to that of 2009.This increase was likely associated with our incurring additional trade mark legal, computer repairs and promotions expenses during the first quarter of 2010. · Occupancy costs this period were relatively flat compared to 2009. Liquidity and Capital Resources As at March 31, 2010, we had $1,975,718 in cash, $19,955 in prepaid expenses, $104,995 in equipment and equipment under capital leases for a total of $2,100,688 in assets.Comparatively as at December 31, 2009, we had $2,012,964 in cash; $2,767 of referral fees held in trust, $19,236 in prepaid expenses, $108,903 in equipment and equipment under capital leases a total of $2,143,870 in assets. As at March 31, 2010, we had $1,991,288 in accounts payable and accrued liabilities, $258,432 in employee tax deductions payable, $297,183 in loans payable to a related party, $182,811 in accrued stock-based compensation and $55,419 in bank indebtedness related to an unsecured term loan for a total of $2,785,133 in liabilities.Comparatively as at December 31, 2009 at the beginning of the reporting period, the Company had $1,987,786 in accounts payable and accrued liabilities, $219,759 in employee tax deductions payable, $359,138 in loans payable to a related party, $98,199 in accrued stock-based compensation, $65,104 in bank indebtedness related to an unsecured term loan and $2,767 in trust liability associated with agent referral commissions payable awaiting transfer pending the completion of associated administration for a total of $2,732,753 in liabilities. Management makes the following comments regarding the most significant factors affecting Company liquidity and capital resources and their measured trends over the reporting period: · All reported relative expense trends were affected by a material foreign exchange increase in the average Canadian dollar of approximately 20% in 2010 from that of 2009 that the Company was exposed to as all of our operations are currently in Canada while we report in USD on a consolidated basis. · Cash and cash equivalents did not appreciably change over the reporting period. · Accounts payable did not appreciably change over the reporting period.The bulk of this payable amount is work in progress payable following completion of mortgage agent origination compliance procedures.work in progress mortgage agent commissions payable typically have an average days payable of 10 business days. · The Company is in arrears on the tax withholdings due to Canada Revenue Agency (“CRA”) related to employee salaries.As at the end of the reporting period, the company had a tax liability with CRA of $258,432.The Company has negotiated an agreement with CRA which, if certain conditions are met (remaining current with existing payroll tax submissions and regular reporting), allows the Company to pay down the balance in monthly instalments, which are currently $5,000 per month through to October, 2009 and then to continue to pay monthly instalments of $10,000 until such time as the company is able to pay the balance to CRA in a lump sum payment.In the event that the Company secures further investment capital, the balance is to be paid off in full shortly after receipt of the funds.In addition, CRA has registered a Certificate in the Canadian Federal Court and the Property Register of Ontario for the amount owing to CRA.The liability currently bears interest at 9% annually. · Bank indebtedness decreased by 15% as the Company continues to pay down our loan facility with a lender. 3 The Company reported a net loss from operations for the first quarter of 2010 of $81,676 with a net cash provided by operating activities of ($60,876).If we grow our mortgage agent book of business and the associated commission fees above current levels while continuing to manage our expenses within existing envelopes, it is expected that we will achieve consistent positive earnings from operations and should have adequate working capital for the near future to fund normal operations.In the event that we grow beyond our available working capital resources, experience unforeseen impacts to cash flow or experience a prolonged market down turn, we will likely need to rely upon the issuance of common stock and additional capital contributions from shareholders and/or loans from shareholders and third-party lenders to meet our working capital needs. Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition.We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions.We continue to monitor significant estimates made during the preparation of our financial statements. Revenue Recognition Revenue consists of mortgage brokerage fees, finders’ fees and insurance commissions. The revenue from brokerage fees and finders’ fees are recognized upon the funding of a customer’s mortgage and when the collection is reasonably assured which typically occurs when the brokerage fee or finders fees from the lender has been advanced.Insurance commission revenues are recognized when collection is reasonably assured which typically occurs when the insurance commission fees from the insurance provider has been advanced. Share-based Payment The Company adopted the disclosure requirements of SFAS No. 123R, "Share-Based Payment" ("SFAS No. 123R" and now codified as “ASC 718”) for stock options and similar equity instruments (collectively, "options") issued to employees. The Company applies the fair value base method of accounting as prescribed by SFAS No. 123R or ASC 718. Under the fair value based method, compensation cost is measured at the grant date based on the value of the award and is recognized over the service period, which is usually the vesting period. For stock options, the fair value is determined using an option-pricing model that takes into account the stock price at the grant date, the exercise price, the expected life of the option, the volatility of the underlying stock and the expected dividends on it, and the risk-free interest rate over the expected life of the option. SFAS No. 123R or ASC 718 also applies to transactions in which an entity issues its equity instruments to acquire goods or services from non-employees.Those transactions must be accounted for based on the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measurable, as described in Note 11 to the audited 2009 financial statements. Going Concern The Company’s consolidated financial statements are presented on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.For the three month reporting period ended March 31, 2010, the Company incurred a net loss from operations of $81,676 with a net cash provided by operating activities of ($60,876).Certain conditions noted below raise doubt about the Company’s ability to continue as a going concern. The Company’s ability to continue as a going concern is contingent upon its ability to secure additional debt or equity financing, continue to grow sales of its services and continue to achieve profitable operations.Management’s plan is to expand it’s sales force to increase it’s gross revenue, to carefully manage expenses and capital investment related to scalability, to establish sustainable operational profitability through our rapid growth and to secure additional funds through future debt or equity financings. Current economic conditions may impact our ability to recruit mortgage agents or may result in changes by lenders to our commission fee schedules, both of which would have a negative impact on our revenue growth. As our mortgage agent teams develop and grow, they may have additional leverage with the Company to request an increase in their proportionate share of commission fees which would result in decreased gross margins for the Company.Also, financing may not be available or may not be available on reasonable terms to the Company.The issuance of additional equity securities by us could result in a significant dilution in the equity interests of our current stockholders.Obtaining commercial loans, assuming those loans would be available, will increase our liabilities and future cash commitments. The consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of the Company to continue as a going concern. 4 Off-Balance Sheet Arrangements None. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company is subject to certain market risks, including changes in interest rates and currency exchange rates.The Company does not undertake any specific actions to limit those exposures. ITEM 4T. CONTROLS AND PROCEDURES Disclosure controls and procedures Our management evaluated, with the participation of our Chief Executive Officer and Chief Financial Officer, the effectiveness of our disclosure controls and procedures as of the end of the period covered by this Form 10-Q. Based on this evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that our disclosure controls and procedures (as defined in Rules13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the Exchange Act)), as of the end of such period, are effective to ensure that information required to be disclosed by us in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms. There have been no significant changes in our internal controls over financial reporting during the first quarter ended March 31, 2010 that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. This Quarterly Report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this Quarterly Report. Management Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rule13a-15(f) or 15d-15(f) promulgated under the Exchange Act. Those rules define internal control over financial reporting as a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: • Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the company; • Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and the receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the Company; and • Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisitions, use or disposition of the company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal controls over financial reporting may not prevent or detect misstatements. Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of our internal control over financial reporting as of March 31, 2010. In making this assessment, our management used the criteria established in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). 5 PART II:OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS The Company is party to various claims and proceedings arising in the normal course of business.Management does not expect the disposition of these matters to have a material adverse effect on the Company’s results of operations or financial condition. ITEM 1A. RISK FACTORS Not Applicable. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3.DEFAULTS UPON SENIOR SECURITIES Not Applicable. ITEM 4:(REMOVED AND RESERVED) None. ITEM 5:OTHER INFORMATION None. ITEM 6:EXHIBITS (a) Exhibits 31.1Certification of the CEO and CFO Pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934, as amended, as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1Certification of the CEO and CFO Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 6 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, there unto duly authorized. MORTGAGEBROKERS.COM HOLDINGS, INC. By: /s/ Alex Haditaghi Alex Haditaghi Principal Executive Officer, Principal Accounting Officer, President, Secretary and Director Dated: May 17, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. NAME TITLE DATE /s/ Alex Haditaghi President, Secretary and Director May 17, 2010 Alex Haditaghi 7 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS MARCH31, 2 UNAUDITED MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES CONDENSDED CONSOLIDATED INTERIM FINANCIAL STATEMENTS MARCH 31, 2 CONTENTS Condensed Consolidated Balance Sheets F2 Condensed Consolidated Statements of Operations and Comprehensive (Loss) ((Incom(Loss) F3 Condensed Consolidated Statements of Cash Flows F4 Notes to Condensed Consolidated Financial Statements F5-16 F-1 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets March 31, 2010 and December 31, 2009 March 31, 2010 (Unaudited) December 31, 2009 ASSETS Current Assets Cash and cash equivalents $ $ Referral fees held in trust – restricted(note 3) - Prepaid expenses Total Current Assets Equipment, net (note 4) Equipment Under Capital Leases (note 5) Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Bank indebtedness – current portion (note 6) $ $ Accounts payable and accrued liabilities Advances from related party – current portion (note 7) Trust liability(note 3) - Employee tax deductions payable (note 8) Stock-based compensation accrual - current portion (note 9a) Employee stock-based compensation accrual (note 9b) Total Current Liabilities Stock-based Compensation Accrual(note 9c) Total Liabilities Commitments and Contingencies (notes 1 and 14) STOCKHOLDERS' DEFICIT Capital Stock Preferred stock, $0.0001 par value; 5,000,000 shares authorized, none issued - - Capital stock, $0.0001 par value; 100,000,000 shares authorized; 42,976,548 (2009: 42,976,548) issued and outstanding(note 10) Additional Paid-in Capital Additional Paid-in Capital - Warrants (note 11) Subscription (Cancellation) of Stock ) ) Treasury Stock(note 12) Accumulated Other Comprehensive Income Accumulated Deficit Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ (The accompanying notes are an integral part of these consolidated financial statements.) F-2 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES Condensed Consolidated Statement of Operations and Comprehensive (Loss) For the Three Months Ended March 31, 2010 and 2009 Unaudited Restated (Note 18) Revenue $ $ Expenses Commission and agent fees Salaries and benefits General and administrative expenses Employee stock-based compensation (note 9b) - Stock-based compensation (note 14a, 14b, and 14c(i)) (47,768 ) Stock-based compensation (note 14c(ii)) (10,970 ) Occupancy costs (note 13) Depreciation expense Total Operating Expenses (Loss) from Operations ) (136,982 ) Other Expenses Interest, Finance and Other Expenses - (4,710 ) (Loss) Before Income Taxes ) ) Provision for income taxes - - Net (Loss) ) ) Foreign Currency Translation Adjustment Total Comprehensive (Loss) ) ) Net (Loss) per Share – Basic (note 15) ) ) Net (Loss) per Share -Diluted (note 15) ) ) Weighted Average Number of Shares Outstanding - Basic During the Year Weighted Average Number of Shares Outstanding - Diluted During the Year (The accompanying notes are an integral part of these consolidated financial statements.) F-3 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES Condensed Consolidated Statement of Cash Flows For the Three Months ended March 31, 2010 and 2009 Unaudited Restated (Note 18) Net income(Loss) $ ) $
